Erik Belfiore v. Merchant Link, LLC
No. 2043, September Term 2016
Opinion by Nazarian, J.

HEADNOTES
EMPLOYMENT DISCRIMINATION – MONTGOMERY COUNTY CODE § 27-
19(a)(1)(A) – DISCRIMINATION BASED ON RACE – COMPENSATION – PRIMA
FACIE CASE
The Case Review Board of the Montgomery County Office of Human Rights did not err in
affirming the hearing examiner’s report and recommendation finding that the petitioner
had established a prima facie case of discrimination with respect to compensation under
Montgomery County Code § 27-19(a)(1)(A). To establish a prima facie case of
discrimination under that section, a petitioner must prove that he (1) is a member of a
protected class, (2) performed work substantially similar to those outside the protected
class, and (3) was paid less than those outside the protected class. Mr. Belfiore successfully
established that he (1) is African-American (and thus a member of a protected class) and
(2) was paid less than those who had substantially similar positions within the company
who were “‘white” or Indian” and (3) thus outside the protected class.
EMPLOYMENT DISCRIMINATION – MONTGOMERY COUNTY CODE § 27-
19(a)(1)(A) – DISCRIMINATION BASED ON RACE – COMPENSATION – BURDEN
OF PROOF
The Case Review Board of the Montgomery County Office of Human Rights did not err in
affirming the hearing examiner’s report and recommendation finding that the petitioner
had failed to meet his burden of proof under Montgomery County Code § 27-19(a)(1)(A)
to establish a claim for discrimination with respect to compensation. Mr. Belfiore failed to
produce evidence sufficient to establish that the employer’s reasons for differences in
compensation were pretextual, and were in fact caused by racial discrimination.
EMPLOYMENT DISCRIMINATION – MONTGOMERY COUNTY CODE § 27-
19(c)(1) – DISCRIMINATION BASED ON RACE – RETALIATION – PRIMA FACIE
CASE
The Case Review Board of the Montgomery County Office of Human Rights did not err in
affirming the hearing examiner’s report and recommendation finding that the petitioner
had established a prima facie case of retaliation under Montgomery County Code § 27-
19(c)(1). To establish a prima facie case of retaliation under that section, a petitioner must
prove that (1) he engaged in a protected activity, (2) the employer took adverse action
against him, and (3) the adverse action was causally connected to the employee’s protected
activity. Petitioner successfully established that (1) he engaged in a protected activity by
writing an email to his employers threatening legal action over his allegedly discriminatory
compensation, (2) he suffered an adverse employment action in that his employment was
terminated, and that (3) the close temporal proximity between his protected activity (three
weeks) can support a presumption that the protected activity and the termination of his
employment caused the firing.
EMPLOYMENT DISCRIMINATION – MONTGOMERY COUNTY CODE § 27-
19(c)(1) – DISCRIMINATION BASED ON RACE – RETALIATION – BURDEN OF
PROOF
The Case Review Board of the Montgomery County Office of Human Rights did not err in
affirming the hearing examiner’s report and recommendation finding that the petitioner
had failed to meet his burden of proof under Montgomery County Code § 27-19(c)(1) to
establish a claim for retaliation. Petitioner failed to produce evidence sufficient to establish
that employer’s reasons for firing him were pretextual, and were in fact motivated by his
protected activity (i.e., threatening legal action over his allegedly discriminatory
compensation).
Circuit Court for Montgomery County               REPORTED
Case No. 422073-V
                                      IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND

                                                    No. 02043

                                              September Term, 2016

                                          _________________________


                                                ERIK BELFIORE

                                                        v.

                                            MERCHANT LINK, LLC

                                          _________________________


                                         Nazarian,
                                         Shaw Geter,
                                         Fader,

                                                       JJ.

                                          _________________________

                                             Opinion by Nazarian, J.

                                          _________________________

                                         Filed: March 1, 2018
       Erik Belfiore served in various executive positions at Merchant Link, LLC

(“Merchant Link”) over a period of six years, and rose ultimately to the position of Chief

Operating Officer. In 2011, he sought a pay increase, and the company was considering it.

Before a final decision was made, though, he was terminated after he tried, the company

contends, to sabotage an important company project. He challenged his termination in the

Montgomery County Office of Human Rights (“OHR”), alleging that he had been fired

and, before that, denied the pay increase, on the basis of race. After a six-day evidentiary

hearing, a hearing examiner found that Merchant Link had established non-discriminatory

reasons to justify his pay and termination. The Circuit Court for Montgomery County

affirmed OHR’s decision, and we affirm it as well.

                                  I. BACKGROUND

       Merchant Link is headquartered in Silver Spring and serves as an electronic

intermediary between credit card issuers and merchants. The company uses proprietary

systems to process and provide security for up to five billion credit card transactions per

year. Merchant Link hired Mr. Belfiore in September 2005 as a financial analysis manager,

and he served as Merchant Link’s chief operating officer (“COO”) from mid-2008 until

November 2011.

       In December 2008, after some corporate restructuring, Merchant Link became a

joint venture owned by the company’s two major clients, Chase Paymentech (“Chase”) and

First Data Corporation (“First Data”) and managed by a board of managers (the “Board”)

that consisted of Chase and First Data executives. The Board was responsible for approving
the appointment and replacement of Merchant Link officers and for setting officer

compensation.

       Shortly before the corporate restructuring, in May 2008, Mr. Belfiore had been

appointed as Merchant Link’s COO. Mr. Belfiore replaced Dan Lane, an original employee

of the company who was appointed Chief Technology Officer (“CTO”). At its first meeting

in 2008, the Board elected Messrs. Belfiore and Lane and Christopher Justice, who had

been the company’s president before the restructuring, as “officers” of the new joint

venture. Mr. Belfiore remained COO, Mr. Lane remained CTO, and Mr. Justice was elected

Chief Executive Officer (“CEO”).

       Mr. Justice resigned in March 2009 and was replaced as CEO on an “interim” basis

by Board member Daniel Charron. During this period, Mr. Charron remained at his office

in Dallas and delegated day-to-day operational control to Mr. Belfiore, Mr. Lane, and

Timothy Kinsella, the executive vice president for sales. Mr. Charron served as interim

CEO for approximately two years. In April 2011, Mr. Lane took over as CEO.

       At its first meeting in December 2008, the Board created a compensation committee,

and appointed two of its members, Mr. Charron and Barry McCarthy, to serve on it.

Mr. Belfiore asserts that Messrs. Charron, McCarthy, and Lane discriminated against him

based on his race (he is African-American) in setting his compensation between 2009 and

2011, and that Mr. Lane retaliated against him by firing him when Mr. Belfiore threatened

legal action over his pay.

       Merchant Link had a somewhat complex compensation system. Each employee was

assigned a grade, but each grade has a broad salary range, and a lower-grade employee

                                               2
might earn more than a higher-grade one. Salaries were supplemented by two bonus plans:

the “annual incentive plan” (“AIP”) bonus and “long term incentive plan” (“LTIP”) grants.

AIP bonuses were a percentage of total salary and increases based on grade. LTIP grants

were awarded from a pool of money tied to the company’s overall economic performance.

The amount of the pool was proposed initially by the CEO to the Board; once approved,

the CEO had broad flexibility to set individual awards.

      Mr. Belfiore received raises throughout the period from 2008 to 2011. His salary

went from approximately $105,000 in 2008 to $130,000 in 2011. His AIP bonuses and

LTIP grants increased his overall compensation in 2009 and 2010 by more than $90,000 in

each of those years, and he received a total of $195,000 between salary and bonuses in

2011 before he was fired in November of that year.

      In August 2011, after Mr. Belfiore had requested a raise after negotiations, Mr. Lane

agreed to raise Mr. Belfiore’s salary from $130,000 to $172,000, and the raise went into

effect for two pay periods. But on October 6, 2011, Mr. Lane heard from Merchant Link’s

chief financial officer that the increase needed Board approval, and that the higher

payments needed to be recouped, at least temporarily. Mr. Lane gave Mr. Belfiore this

news and assured him he would try to persuade the compensation committee (i.e.,

Messrs. Charron and McCarthy) to approve the raise.

      On October 11, Mr. Lane asked human resources director Wendy Nussbaum to

prepare a request to the compensation committee to increase Mr. Belfiore’s salary.

Ms. Nussbaum did so, and included information about the salaries of positions at Merchant



                                                3
Link that could be considered comparable to COO, as well as a survey of local and

nationwide COO compensation.

       On October 13, Mr. Lane wrote to Mr. McCarthy to recommend that the company

pay Mr. Belfiore at the higher rate. Mr. Lane also informed Mr. McCarthy that Mr. Charron

would support the request. After some back-and-forth with Mr. Lane, on the phone and via

email, Mr. McCarthy wrote to Mr. Lane on October 20 and denied the increase, pending

deliberations by the compensation committee. Mr. McCarthy asked Mr. Lane to schedule

a committee meeting.

       On October 21, Mr. Belfiore sent an email to Messrs. Charron, McCarthy, and Lane,

complaining that his compensation was not adequate and attributing the shortfall to “your

actions and inaction” stemming from racial discrimination. Mr. Belfiore wrote that he had

no choice but “to initiate the process of identifying a suitable legal resolution.” It was not

until he received this email that Mr. McCarthy (a First Data executive) became aware that

Mr. Belfiore is African-American.

       On October 25, the compensation committee met, and, according to an email from

Mr. Lane to Messrs. McCarthy, Charron, Nussbaum, and to Merchant Link’s outside

counsel Harry Jones, requested additional information about Mr. Belfiore’s historical

compensation, his role at the company, and other executive compensation. Mr. Lane stated

in the email that he would schedule another committee meeting, but the committee never

met before Mr. Belfiore’s employment was terminated twelve days later.

       On November 8, Mr. Belfiore called a lower-level employee, Renee Dantzler, into

his office. According to Ms. Dantzler, Mr. Belfiore asked her for help in undermining the

                                                  4
company’s new customer relations management (“CRM”) system, used profanity, and

upset her. The following day, Ms. Dantzler reported the meeting to her supervisor

Zack Minton, and on November 10, put the incident in writing to Ms. Nussbaum;

Mr. Minton also wrote an email to Ms. Nussbaum and Mr. Lane about the incident. No one

talked to Mr. Belfiore.

         On November 11, Mr. Lane fired Mr. Belfiore. Messrs. McCarthy and Charron

testified that the Board had approved the termination (although no evidence of a Board

meeting concerning the termination exists, and Merchant Link did not call the two other

Board members to testify at the administrative hearing we will describe shortly).

         Mr. Belfiore filed a complaint in December 2011 in the Montgomery County Office

of Human Rights (“OHR”). The Case Review Board of the OHR’s Commission on Human

Rights (the “Commission”) referred the case for a hearing before the Office of Zoning and

Administrative Hearings. After discovery, a hearing examiner conducted a six-day

evidentiary hearing. Ten witnesses testified and two transcripts were admitted into

evidence. The hearing examiner issued a seventy-eight-page opinion on August 17, 2015,

recommending that the Commission find that Mr. Belfiore failed to prove his claims under

sections 27-19(a)(1) and 27-19(c)(1) of the Montgomery County Code. The Case Review

Board issued a final Decision and Order affirming the hearing examiner’s report and

recommendation. We will discuss the Decision and Order in greater detail in the Discussion

below.

         On June 6, 2016, Mr. Belfiore sought judicial review of that decision in the Circuit

Court for Montgomery County. The circuit court affirmed the Case Review Board’s

                                                  5
decision on November 16, 2016. This Court reviews the agency decision, which in this

case is the hearing examiner’s report and recommendation, as adopted in full by the agency.

Flaa v. Manor Country Club, 158 Md. App. 483, 494 (2004), rev’d on other grounds, 387

Md. 297 (2005).

                                     II. DISCUSSION

         Mr. Belfiore argues on appeal1 that the hearing examiner erred in finding that he

failed to establish his discriminatory compensation and retaliation claims.2 “On appellate

review of the decision of an administrative agency, this Court reviews the agency’s

decision, not the circuit court’s decision.” Long Green Valley Ass’n v. Prigel Family


1
  We have jurisdiction to hear this appeal under Md. Code Ann., Courts and Judicial
Proceedings Article (“CJ”), § 12-302(a) because it is a case in which the circuit court
engaged in “ordinary judicial review of a final adjudicatory decision by an administrative
agency.” Prince George’s County v. Beretta U.S.A. Corp., 358 Md. 166, 175 (2000). The
right to appeal arises in this case from §§ 27-7 and 2A-11 of the Montgomery County Code.
Kant v. Montgomery County, 365 Md. 269, 277 (2001).
2
    Mr. Belfiore phrased the Questions Presented in his brief as follows:
                I.     Whether Respondent Merchant Link intentionally
                       suppressed the level of the Petitioner Belfiore’s
                       compensation to a pay level substantially lower than the
                       required level of a Corporate Officer and below the
                       level of non-officer “Executives” on a lower level of the
                       organization with lower level of responsibilities.
                II.    Whether Respondent Merchant Link’s termination of
                       Belfiore was motivated by Belfiore’s Protected Activity
                       when: (1) Petitioner engages in protected activity, (2) an
                       employee makes an unsubstantiated claim against
                       Petitioner, (3) respondent disregards all procedures
                       required under the employee handbook regarding
                       investigation of claims against petitioner, and
                       (4) respondent terminates the petitioner under the
                       pretext that his undocumented “abrasive behavior”
                       warranted immediate action.
                                                   6
Creamery, 206 Md. App. 264, 273–74 (2012) (cleaned up). “[W]e apply a limited standard

of review and will not disturb an administrative decision on appeal if substantial evidence

supports factual findings and no error of law exists.” Id.; accord Flaa, 158 Md. App. at

494–95.

       The substantial evidence test looks at “whether a reasoning mind reasonably could

have reached the factual conclusion the agency reached.” Board of Physician Quality

Assurance v. Banks, 354 Md. 59, 68 (1999) (quoting Bulluck v. Pelham Wood Apts., 238

Md. 505, 512 (1978)). “The reviewing court also must review the agency’s decision in the

light most favorable to the agency, since decisions of administrative agencies are prima

facie correct and carry with them the presumption of validity.” Baltimore Lutheran High

School Assoc., Inc. v. Employment Security Admin., 302 Md. 649, 662–63 (1985)

(citing Bulluck, 238 Md. at 512–13). “A reviewing court should defer to the agency’s fact-

finding and drawing of inferences if they are supported by the record.” Banks, 354 Md. at

68 (citing CBS v. Comptroller, 319 Md. 687, 698 (1990)); Baltimore Lutheran High

School, 302 Md. at 662–63 (“Furthermore, not only is it the province of the agency to

resolve conflicting evidence, but where inconsistent inferences from the same evidence can

be drawn, it is for the agency to draw the inferences.”) (citing Bulluck, 238 Md. at 512–

13); accord Maryland Aviation Admin. v. Noland, 386 Md. 556, 572–73 (2005).

       When deciding issues of law, our review is more expansive, although the agency’s

interpretation of a statute that the agency administers “should ordinarily be given

considerable weight by reviewing courts.” Banks, 354 Md. at 69 (citations omitted). And

our review of mixed law and fact asks “whether a reasoning mind could reasonably have

                                                7
reached the conclusion reached by the agency, consistent with a proper application of the

controlling legal principles.” State Comm’n on Human Relations v. Kaydon Ring & Seal,

Inc., 149 Md. App. 666, 692 (2003) (cleaned up).

       A. The Commission Did Not Err In Denying Mr. Belfiore’s Claim For
          Discriminatory Compensation.

       Mr. Belfiore argues first that the hearing examiner erred in finding against him on

his claim for discriminatory compensation under Montgomery County Code § 27-

19(a)(1)(A). That section prohibits employers from “discriminat[ing] against any

individual with respect to compensation, terms, conditions, or privileges of employment”

because of the individual’s race. To prove a violation of this section, Mr. Belfiore relies on

the “disparate treatment” theory, which “is the most easily understood type of

discrimination. The employer simply treats some people less favorably than others because

of their race, color, religion, sex, or national origin.” International Brotherhood of

Teamsters v. United States, 431 U.S. 324, 335 n. 15 (1977). Claims of disparate treatment

may be proven by direct or circumstantial evidence. Dobkin v. Univ. of Baltimore Sch. of

Law, 210 Md. App. 580, 591–92 (2013). The parties agree that there is no direct evidence

of racial discrimination here, and in cases where the evidence of discrimination is

circumstantial rather than direct, Maryland courts apply the three-step burden-shifting

analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

See Dobkin, 210 Md. App. at 592–93.

       At the first step, the employee must establish a prima facie case of discrimination.

McDonnell Douglas, 411 U.S. at 253; Texas Dept. of Community Affairs v. Burdine,


                                                 8
450 U.S. 248, 253 (1981). Mr. Belfiore can meet this initial burden by proving that he is a

member of a protected class, that he performed work substantially similar to those outside

the protected class, and that he was paid less than those outside the protected class. Kess v.

Municipal Employees Credit Union of Baltimore, Inc., 319 F. Supp. 2d 637, 644 (D. Md.

2004); see Brinkley-Obu v. Hughes Training, Inc., 36 F.3d 336, 343 (4th Cir. 1994).3 If he

meets that burden, a presumption arises “that the employer unlawfully discriminated

against the employee.” Burdine, 450 U.S. at 254.

       At Step 2, the employer can rebut the prima facie case by presenting evidence of

“some legitimate, nondiscriminatory reason” for the alleged disparate treatment.

McDonnell Douglas, 411 U.S. at 802; Burdine, 450 U.S. at 254. “‘[T]he defendant must

clearly set forth, through the introduction of admissible evidence,’ reasons for its actions

which, if believed by the trier of fact, would support a finding that unlawful discrimination

was not the cause of the employment action.” St. Mary’s Honor Center v. Hicks, 509 U.S.

502, 507 (1993) (emphasis in original) (quoting and citing Burdine, 450 U.S. 254–55 and

n. 8). Importantly, “although the McDonnell Douglas presumption shifts the burden of

production to the defendant, ‘[t]he ultimate burden of persuading the trier of fact that the




3
  Section 27-1(b) of the Montgomery County Code notes that “[t]he prohibitions in this
article are substantially similar, but not necessarily identical, to prohibitions in federal and
state law.” Maryland courts interpreting state and county laws prohibiting discrimination
have generally found federal decisions construing comparable federal laws persuasive, if
not absolutely determinative. E.g., Taylor v. Giant of Md., LLC, 423 Md. 628, 652 (2012);
Chappell v. Southern Md. Hosp., Inc., 320 Md. 483, 494 (1990); Edgewood, 212 Md. App.
at 200, n.8.
                                                   9
defendant intentionally discriminated against the plaintiff remains at all times with the

plaintiff.’” Id. (quoting Burdine, 450 U.S. at 253).

       If Merchant Link succeeds at Step 2, Mr. Belfiore “must then have an opportunity

to prove by a preponderance of the evidence that the reasons offered by the defendant were

not its true reasons, but were a pretext for discrimination.” Burdine, 450 U.S. at 253. To

succeed in meeting his or her ultimate burden of persuasion, the plaintiff must prove that

the proffered reasons were pretextual or unworthy of credence “and that discrimination

was the real reason.” Hicks, 509 U.S. at 515 (emphasis in original). Put another way, the

first step’s presumption of discrimination “simply drops out of the picture,” id. at 511, and

the plaintiff employee retains the burden of persuasion to prove, by a preponderance of the

evidence, that he or she “has been the victim of intentional discrimination.” Id. at 508

(quoting Burdine, 450 U.S. at 256).

       The hearing examiner found that Mr. Belfiore succeeded in establishing a prima

facie case of discriminatory compensation and that Merchant Link successfully proffered

legitimate reasons for the differences in compensation. But the hearing examiner ultimately

found that Mr. Belfiore failed to prove, by a preponderance of the evidence, that

Merchant Link’s proffered reasons were pretextual or that Mr. Belfiore’s relatively lower

compensation was due to any racial discrimination by Merchant Link. Mr. Belfiore

challenges the hearing examiner’s analysis of the second and third steps, but we discern no

error on this record.

       Before addressing Mr. Belfiore’s particular arguments, though, we need to walk

through the hearing examiner’s findings. At the first step, the hearing examiner found that

                                                 10
Mr. Belfiore, who is African-American (and thus a member of a protected class)

demonstrated that he was paid less than similarly situated counterparts. The hearing

examiner based that finding on two things: that (1) Mr. Belfiore “was one of only three

second-tier executives” and the other two (Messrs. Lane and Kinsella) “out-earned him

considerably” and (2) other employees lower in the hierarchy earned more than

Mr. Belfiore did. The employees whose salaries were compared to Mr. Belfiore’s were

“‘white’ or Indian.” The examiner also found that Mr. Belfiore’s prima facie case was

“bolster[ed]” by at least four other conclusions:

           In 2008, Mr. Charron refused to increase Mr. Belfiore’s salary to match
            Mr. Lane’s, “relying on a purported policy” that disallowed raises that were
            more than 10%, but that “so far as the record shows, did not exist;”
           Even though Mr. Belfiore supervised half or more of Merchant Link’s
            employees, Merchant Link raised his pay grade only to “a mid-range
            management level,” and, when the grade was ultimately raised to the highest
            level, it was without retroactive salary or AIP bonus adjustments;
           Mr. Lane hired three new employees (Messrs. Smith, Kirby-Meck, and
            Sutherland) whose salaries were set “well above the $130,000 [salary] that
            Mr. Belfiore was earning;” and
           The Board did not approve Mr. Belfiore’s $42,000 salary raise in 2011 by
            the time he was fired.

       The hearing examiner continued his analysis at the second and third steps, finding

that Merchant Link “gave reasons for the compensation disparities and the practices that

created them,” and that Mr. Belfiore had failed to produce evidence sufficient to establish

that those reasons were pretextual. First, with respect to Mr. Lane as a comparator, the

hearing examiner found that Mr. Belfiore’s compensation as COO was less than Mr. Lane’s

had been in that position “because the departments and personnel transferred from Lane to

Belfiore were only a subset of those Mr. Lane had supervised” and because Mr. Lane had
                                                11
been an original employee, if not co-founder, of the company and a contributor to some of

its technology. Second, the examiner found legitimate Merchant Link’s explanation that

the other two groups of comparators—executives (Messrs. Kinsella and Smith) and

technology employees (Messrs. Konar, Chudasama, and Zloth)—had different skills and

responsibilities that warranted higher compensation.

       Mr. Belfiore characterizes the hearing examiner’s analysis at this stage as

“deficient.” But it is not our role to weigh the evidence for ourselves, and the record and

the examiner’s decision reveal a thorough and careful review and analysis of the evidence

Mr. Belfiore presented. In discussing the comparator evidence, for example, the hearing

examiner specifically addressed Mr. Belfiore’s arguments that Merchant Link’s proffered

reasons were a pretext for racial discrimination. The hearing examiner credited the

company’s testimony that job title alone did not determine salary, and that job duties drove

the process as well. He found that Mr. Lane’s salary reflected his status as a co-founder or

original employee and the fact that his responsibilities as COO were broader in scope than

Mr. Belfiore’s in the same role. And he found no evidence to support the claim that the

other two groups of comparators (i.e., executives and technical employees) had different

responsibilities that did not deserve higher compensation. Merchant Link acknowledged

all along that Mr. Belfiore was not being paid as much as he should have been. But it didn’t

follow, as the examiner found, that Mr. Belfiore necessarily should have been earning as

much as Mr. Lane or the other two groups of comparators, nor that any discrepancy was a

function of racial discrimination.



                                                12
       Mr. Belfiore also argues that the hearing examiner improperly required him to

produce “direct evidence” of racial discrimination.4 We disagree. After examining the

comparator evidence, the examiner looked closely at the record and examined whether

Mr. Belfiore had proven that his pay disparity was caused by race discrimination, as

McDonnell Douglas required. See Hicks, 509 U.S. at 511, 515. The hearing examiner found

that Belfiore had not met his burden.

       In particular, the hearing examiner looked closely at the evidence and testimony

relating to Messrs. Lane, McCarthy, and Charron, who made the decisions about

Mr. Belfiore’s compensation. Mr. Belfiore characterized Mr. Lane’s efforts in 2011 to raise

Mr. Belfiore’s salary by $42,000 as a “ruse,” suggesting that Mr. Lane approved the raise

knowing that the Board or compensation committee would retract it. The hearing examiner

found insufficient evidence to support that theory, and credited the testimony of

Ms. Nussbaum (who no longer worked at Merchant Link at the time she testified, which

boosted her credibility in his view) that Mr. Lane was not aware he couldn’t unilaterally

raise Mr. Belfiore’s salary.

       The examiner went on to observe that there was “no evidence that Mr. McCarthy

acted with racial animus.” The examiner believed Mr. McCarthy’s testimony that “he

didn’t know Mr. Belfiore’s race and presumed he was Italian until he learned differently




4
  He states in his brief that “[t]he significant portion of the hearing examiner analysis was
supporting the proffered reasons for the pay disparity not being racially motivated putting
enormous and unreasonable pressure on Belfiore to provide direct evidence that race was
the reason for his unlawfully low salary.”

                                                13
on October 21.” And the examiner found that Mr. McCarthy’s “pre-October 21 emails

show[ed] that he objected to an immediate raise because he wanted a broader discussion of

compensation at Merchant Link” and that it was “reasonable” for McCarthy to raise

questions about the $42,000 (32+ percent) raise.

       Finally, the hearing examiner reviewed Mr. Charron’s testimony, which he

characterized as “more shadowy,” but which he determined ultimately did not support a

finding that Mr. Charron had acted with racial animus. The examiner was critical of

Mr. Charron’s claims that he did not remember his actions during relevant periods and of

Merchant Link’s failure to call him as a live witness. And he characterized as “established”

the fact that Mr. Charron “stood in the way of granting Mr. Belfiore a raise in 2008 and

2009,” and he credited Mr. Justice’s testimony that in 2008, Mr. Charron had relied on a

purported policy that disallowed raises that were more than 10% to deny Mr. Belfiore a

larger raise (although the record did not reveal whether that policy actually existed). But in

the end, the examiner was persuaded by four key facts that the pay disparity was not caused

by racial discrimination:

           Mr. Belfiore himself testified that Mr. Charron “had been upset when he
            learned that Mr. Belfiore’s LTIP grant had only been $8,000 [in 2007] and
            took steps to raise it to $50,000 in the following year,” and Mr. Charron had
            initiated Mr. Belfiore’s $14,000 raise in 2009;

           Mr. Belfiore’s relatively high LTIP grants ($75,000) in 2008, 2009, and 2011
            had been expressly authorized by Mr. Charron and significantly increased his
            overall compensation;

           Mr. Belfiore received the highest LTIP award in the company in 2011 (other
            than Mr. Lane) during the time when Mr. Charron was still the CEO
            (i.e., before he was replaced by Mr. Lane in April); and


                                                 14
           Mr. Charron supported Mr. Lane’s request to raise Mr. Belfiore’s salary by
            $42,000 in 2011.

       Mr. Belfiore cites circumstantial evidence that, in his view, support the opposite

result.5 To get where he wants us to go, though, we would need to re-weigh evidence and

draw new and different inferences than those reasonably drawn by the hearing examiner.

Our job here is to determine “whether a reasoning mind could reasonably have reached the

conclusion reached by the agency, consistent with a proper application of the controlling

legal principles.” Kaydon Ring, 149 Md. App. at 692 (cleaned up). And on this record, a

reasoning mind could well have reached the conclusion that the hearing examiner reached.

       B. The Commission Did Not Err In Denying Mr. Belfiore’s Retaliation Claim.

       Next, Mr. Belfiore argues that the hearing examiner erred in denying his retaliation

claim under Montgomery County Code § 27-19(c)(1), which provides that “[a] person must

not: (1) retaliate against any person for: (A) lawfully opposing any discriminatory practice

prohibited under this division; or (B) filing a complaint, testifying, assisting, or

participating in any manner in an investigation, proceeding, or hearing under this division.”

Mr. Belfiore asserts that the retaliation occurred when he was terminated after raising his

pay discrimination claim.




5
  Mr. Belfiore argues that: (1) his salary should have matched Mr. Lane’s, and that
Mr. Lane is an appropriate comparator; (2) Merchant Link was not a “technology”
company, but a “service” company, and his duties on the service side of the company
should have been valued more highly; (3) Mr. Belfiore was not, in fact, the second-highest
paid employee in 2011; and (4) other executive and technical employees were appropriate
comparators and weren’t considered.

                                                15
       The McDonnell Douglas burden-shifting standard applies to retaliation claims

under the Montgomery County Code as well. Edgewood Mgmt. Corp. v. Jackson, 212 Md.

App. 177, 199–200 (2013). To establish a retaliation claim, the employee must first

establish a prima facie case by producing evidence that (1) the employee “engaged in a

protected activity;” (2) the “employer took an adverse action against [the employee];” and

(3) the “adverse action was causally connected to [the employee’s] protected activity.” Id.

at 199 (citations omitted). If he succeeds in establishing a prima facie case, the burden

shifts to the employer to offer evidence of “a non-retaliatory reason for the adverse

employment action.” Id. at 200 (citations omitted). If the employer meets its burden, “the

burden of production shifts back to [the employee] to show that the proffered reasons for

the employment action were a mere pretext.” Id. (citation omitted). Establishing pretext is

only the initial step of the remainder of the analysis, however. As with the compensatory

discrimination claim, the plaintiff retains the burden of proving that he was the victim of

wrongful retaliation. Burdine, 450 U.S. at 256; Hicks, 509 U.S. at 515. To prove the causal

connection between the employee’s protected activity and the adverse employment action,

he must demonstrate that his “opposition to unlawful harassing conduct played a

motivating part in the employer’s decision to terminate the employee’s employment.”

Ruffin Hotel Corp. of Maryland, Inc. v. Gasper, 418 Md. 594, 612 (2011) (emphasis in

original).6


6
  A question arose before the hearing examiner and in the circuit court about whether the
Supreme Court’s holding in University of Tx. Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517
(2013) changed the standard of causation for retaliation claims under the Montgomery
County Code from “motivating factor” causation to “but for” causation. Nassar adopted
                                               16
       The hearing examiner’s opinion never stated in so many words that Mr. Belfiore

successfully established a prima facie case for retaliation. But his discussion of the legal

standard included that step, and his analysis reads to us to assume that Mr. Belfiore made

his initial showing. And indeed, Merchant Link does not dispute that Mr. Belfiore

established, at the very least, that he engaged in a “protected activity” (his October 21,

2011, email threatening legal action over his compensation), he suffered “adverse

employment action” (he was fired on November 11, 2011), or that the close temporal

proximity between his protected activity (three weeks) can support a presumption that the

protected activity caused the firing. See Edgewood, 212 Md. App. at 205 (citing Bleich v.

Florence Crittenton Servs. of Baltimore, Inc., 98 Md. App. 123, 142 (1993)).

       So too with Step 2. The hearing examiner never stated expressly that Merchant Link

successfully met its burden to present evidence of a legitimate reason for Mr. Belfiore’s

firing, but we can see from his discussion of the legal standard and his analysis of Merchant

Link’s reasons that he considered them. As with the compensation claim, the bulk of the

hearing examiner’s retaliation analysis takes place here, where the presumption of

retaliation has fallen away, and where Mr. Belfiore bore the burden of proving, from the




the latter standard and held that federal retaliation claims brought under Title VII must be
proven by traditional principles of but-for causation. Id. at 2532–33. After requesting
additional briefing and conducting a lengthy analysis, the hearing examiner determined
that Nassar did not change the causation standard for retaliation claims under the
Montgomery County Code. We need not decide which standard applies to Code violations,
for two reasons: first, neither party briefed it, and second, any uncertainty was resolved in
Mr. Belfiore’s favor when the hearing examiner applied the less demanding “motivating
factor” standard to his claims here.

                                                17
totality of the evidence, that his protected activity was a “motivating factor” in his firing.

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000) (“The ultimate

question is whether the employer intentionally [retaliated], and proof that ‘the employer’s

proffered reason is unpersuasive, or even obviously contrived, does not necessarily

establish that the plaintiff’s proffered reason…is correct.”) (quoting Hicks, 509 U.S. at

524).

        At Step 3, Mr. Belfiore argues first that the hearing examiner erred as a matter of

law by finding that “[t]iming alone . . . is an insufficient basis for inferring an unlawful

purpose behind an employment decision.” In his brief, he appears to take the position that

a period of fewer than three months between the protected activity and the adverse

employment action establishes, by itself, the causation element of a retaliation claim. He

relies on several cases, none of which holds that temporal proximity (three months or

otherwise) suffices by itself to establish causation. See, e.g., Clark County Sch. Dist. v.

Breeden, 532 U.S. 268 (2001) (holding that causation element was not established for

retaliation claim); Pascual v. Lowe’s Home Ctrs., Inc., 193 Fed. Appx. 229 (4th Cir. 2006)

(same); Brockman v. Snow, 217 Fed. Appx. 201 (4th Cir. 2007) (acknowledging that

temporal proximity may establish causation for prima facie step of McDonnell Douglas;

but holding that retaliation claim was not established because plaintiff failed to demonstrate

defendant employer’s reasons for adverse employment action were pretextual). Nor have

we found any such case. Cf. Williams v. Cerberonics, Inc., 871 F.2d 452 (4th Cir. 1989)

(noting that temporal proximity can establish causation for purposes of making a prima

facie case; but holding that plaintiff employee failed to establish retaliation because such

                                                 18
proximity and employer’s knowledge of protected activity, alone, are not sufficient to

establish retaliation); Pulley v. KPMG Consulting, Inc., 348 F. Supp. 2d 388, 397 (D. Md.

2004) (plaintiff employee failed to establish retaliation claim where temporal proximity

was the only evidence of causation). Temporal proximity is relevant, and the examiner

considered it, but the examiner didn’t err by declining to enter judgment purely on this

basis.

         Second, Mr. Belfiore argues that the hearing examiner erred in deciding that

Merchant Link’s proffered reasons for firing him were not pretextual. He points to several

pieces of evidence or testimony,7 all of which the examiner considered, and again seems

to ask us to reweigh the evidence and draw different inferences. But again, that’s not our

role. As long as the hearing examiner’s conclusions are supported by the record, which

they are, and he made no errors of law, which he didn’t, we must affirm his decision. Banks,

354 Md. at 68; Baltimore Lutheran High School, 302 Md. at 662–63 (citing Bulluck, 238

Md. at 512–13); Kaydon Ring, 149 Md. App. at 692. This claim was a closer call than his

compensation claim, but we cannot say that the examiner was unreasonable in deciding

that Mr. Belfiore’s threat to invoke his legal rights was not a motivating factor in the firing.

         The examiner was not wrong to require more than simply the temporal proximity

between the protected activity and the firing. Although the examiner acknowledged that



7
  These are: (1) Mr. Belfiore’s testimony that he was not against the new CRM system;
(2) his testimony that he did not intimidate Ms. Dantzler; (3) his testimony that
Mr. Minton’s email embellished Ms. Dantzler’s complaint about him; and (4) his
contention that Merchant Link conducted no investigation of Ms. Dantzler’s complaint
about the meeting.

                                                  19
Mr. Lane had “acted precipitously” by firing Mr. Belfiore without first talking to him or

seeking the perspectives of other employees, he ultimately found that the evidence weighed

against a finding of retaliation. He found more credible Ms. Dantzler’s account of her

meeting with Mr. Belfiore and her testimony “that Mr. Belfiore asked to keep the

conversation secret; that he used his purported assistance in getting her a promotion as

leverage to help him; that he voiced his displeasure with the CRM system.” And he noted

that “[e]ven if Ms. Dantzler misperceived what he was asking her to do, Merchant Link,

like Ms. Dantzler, could conclude Mr. Belfiore was acting against the company’s interests”

in particular because of the secrecy that Mr. Belfiore had asked of Ms. Dantzler.

      The examiner also examined closely Mr. Lane’s decision to take action on

Ms. Dantzler’s account of the meeting without talking to Belfiore or investigating further,

and found it reasonable:

           He credited another employee’s (Laura Kirby-Meck’s) testimony about a
            phone call during which Mr. Belfiore “began to yell at her using profanity”
            and during which “she became so uncomfortable that she hung up.”

           He noted the email from Mr. Minton, which Mr. Lane had seen, in which
            Mr. Minton had observed Mr. Belfiore “cussing and screaming” and using a
            “bullying, aggressive management style.”

           He cited Mr. Lane’s personal observations that when Mr. Belfiore returned
            from his medical leave, “his surliness became more intense,” and that
            Mr. Belfiore was “[t]erse, confrontational, sometimes combative.”

      It’s not correct to say, as Mr. Belfiore claims, that the hearing examiner’s analysis

was unreasonable or unsupported by the record. To the contrary, the examiner developed

a detailed record over a six-day hearing. To be sure, the evidence was disputed, as were



                                               20
the conclusions one might draw from it. But the examiner’s conclusions fell within the

range of conclusions a reasonable fact-finder could draw from this record as a whole.

       Finally, Mr. Belfiore argues that the hearing examiner erred in failing to consider

the “biased report” theory articulated in Edgewood, 212 Md. App. at 177 and Staub v.

Proctor Hosp., 562 U.S. 411 (2011). In Staub, the Supreme Court held that “if a supervisor

performs an act motivated by [discriminatory] animus that is intended by the supervisor to

cause an adverse employment action, and if that act is a proximate cause of the ultimate

employment action, then the employer is liable” for retaliation. 562 U.S. at 422 (applying

USERRA). In Edgewood, this Court, citing Staub, held that a jury could reasonably have

concluded that a supervisor’s discriminatory report could still be the proximate cause of an

adverse employment action, and thus supported a finding against the employer on a

retaliation claim. 212 Md. App. at 205–06 (applying Montgomery County Code § 27-19).

Mr. Belfiore appears to argue that an email from Ms. Dantzler’s supervisor, Mr. Minton,

about his meeting with Ms. Dantzler constituted a “biased report” and was the trigger that

prompted Mr. Lane to terminate his employment. He contends as well that Mr. Lane and

Ms. Nussbaum encouraged Mr. Minton to write the email, then used it as a basis to

terminate him.

       Ultimately, though, the Staub/Edgewood theory doesn’t fit here. As an initial matter,

Mr. Belfiore does not argue that Mr. Minton (the supervisor who wrote the alleged “biased

report”) had any racial animus toward him. Instead, he argues, or at least implies, that

Ms. Nussbaum and Mr. Lane were motivated by racial animus in encouraging Mr. Minton

to supplement Ms. Dantzler’s report. But the hearing examiner made no such finding, and

                                                21
indeed, Mr. Belfiore does not identify any evidence that could support one. In short, the

hearing examiner made no error in not considering the “biased report” theory because this

is not a fact pattern that fits into that theory.

                                              JUDGMENT OF THE CIRCUIT COURT
                                              FOR    MONTGOMERY      COUNTY
                                              AFFIRMED. APPELLANT TO PAY
                                              COSTS.




                                                    22